In an action to recover damages for malpractice of the defendant attorneys at law, (1) defendants appeal, as limited by their notices of appeal and their briefs, from three orders of the Supreme Court, Westchester County, one dated December 11,1973 and two dated January 18,1974, as follows: (a) from so much of the first order as granted plaintiffs’ motion for a special trial preference, denied defendants’ cross motion to strike plaintiffs’ note of issue and statement of readiness, and conditionally severed defendants’ third-party complaint; (b) from the entire order dated January 18,1974 which denied their motion to reargue the above-mentioned motion and cross motion; and (c) from so much of the other order of January 18, 1974 as denied the branch of a motiop by third-party defendant Lawyers Title Insurance Corporation which was to strike the case from the calendar; and (2) said third-party defendant appeals from the remainder of the latter order of January 18, 1974, i.e., so much thereof as denied the branch of its motion which was to compel defendants to state more definitely their third-party complaint and to separately state and number the causes of action in their third-party complaint. Appeal from order dated January 18,1974 which denied defendants’ motion for reargument dismissed. No appeal lies from an order denying a motion to reargue a prior motion. Order dated December 11, 1973 affirmed. The action is directed to be placed at the head of the June, 1974 Trial Term Calendar for trial assignment. If the third-party defendants are not ready to proceed when this action is reached for trial, the third-party complaint shall be severed from the main action. Order dated January 18,1974 made upon motion of third-party defendant Lawyers Title Insurance Corporation modified by striking therefrom the second decretal paragraph and by substituting therefor a provision granting the branch of said motion as was to compel the service of an amended third-party complaint. As so modified, order affirmed. The amended third-party complaint must be served within 10 days after the entry of the order to be made hereon. Plaintiffs are awarded $20 costs and disbursements against defendants ; and third-party defendant Lawyers Title Insurance Corporation is awarded $20 costs and disbursements against defendants. In the light of the facts and circumstances of this case, Special Term was fully warranted in granting a special trial preference under the conditions provided for by its order of December 11, 1973. Concerning the third-party complaint against Lawyers Title Insurance Corporation, it appears that more than one cause of action is alleged therein. Accordingly, that complaint should be amended to separately *838state and number the alleged causes of actions. Shapiro, Acting P. J., Cohalan, Christ, Benjamin and Munder, JJ., concur.